DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 24 Sep. 2019
	Claims 1-14 and 16-21 are pending in this case. Claims 1, 13 and 14 are independent claims


Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scheduling script is configured to simulate” in claims 1, 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joel et al. (Pub. No.: US 2013/0041946; Filed: Oct. 4, 2011) 

Regarding independent claims 1, 13 and 14, Joel disclose a webpage loading method applied to an intermediate server, the method comprising:
upon receiving a page loading request from a user terminal, acquiring a loading list corresponding to a page according to the loading request, wherein the loading list includes a plurality of asynchronous loading elements (0051-0052);
adding a scheduling script to the loading list, wherein the scheduling script is configured to simulate a loading process of the page after loading of the page is completed, and execute the asynchronous loading elements in the simulated loading process (0058-0060); and
feeding back the loading list with the added scheduling script to the user terminal, to allow the user terminal to request each loading item on the loading list to perform the page loading (0051-0052; 0059-0060).

Regarding dependent claims 2 and 16, Joel disclose the webpage loading method according to claims 1 and 13 respectively, wherein, 
after acquiring the loading list corresponding to the page according to the loading request and before feeding back the loading list with the added scheduling script to the user terminal, the method further includes (0058-0060):
replacing a string representing a type of asynchronous loading elements with a preset string (0100); and
wherein adding the scheduling script to the loading list further includes adding the scheduling script to the loading list after replacing the string representing the type of asynchronous loading elements with the preset string (0058-0060; 0073), wherein 
the scheduling script is further configured to identify the asynchronous loading elements by using the preset string before executing the asynchronous loading elements in the simulated loading process (0073).

Regarding dependent claims 3 and 17, Joel disclose the webpage loading method according to claims 1 and 13 respectively, wherein the scheduling script is further configured to simulate the page loading process by rewriting a document state in the loading list and by registering and triggering a preset event (0073).

Regarding dependent claims 4 and 18, Joel disclose the webpage loading method according to claims 3 and 17 respectively, wherein the asynchronous loading elements include defer type and non-defer type, and the scheduling script is further configured to:
after execution of non-defer type of asynchronous loading elements is completed, execute defer type of asynchronous loading elements (0024).

Regarding dependent claims 5 and 19, Joel disclose the webpage loading method according to claims 4 and 18 respectively, wherein the scheduling script is further configured to: execute the non-defer type of asynchronous loading elements after setting a current document state to readyState=loading and after registering and triggering a window.onload event (0039; 0047; 0099-0100).; and 
execute the defer-type of asynchronous loading elements after setting the current document state to readyState=interactive and after triggering an onreadystatechange event (0039; 0047; 0076; 0099-0100).

Regarding dependent claims 6 and 20, Joel disclose the webpage loading method according to claims 3 and 17 respectively, wherein the scheduling script is further configured to intercept a first type of preset events before rewriting the document state of the loading list (0073).

Regarding dependent claims 7 and 21, Joel disclose the webpage loading method according to claims 6 and 20 respectively, wherein the first type of preset events include one or more from a group of: a document.onreadystatechange event, a window.onload event, and a document.body.onload event (0039; 0076; 0099-0100).

Regarding independent claim 8, Joel disclose the webpage loading method according to claim 1, wherein an asynchronous loading element is a JS script (0039-0040; 0054; 0085).

Regarding independent claim 9, Joel disclose the webpage loading method according to claim 1, wherein, before adding the scheduling script to the loading list, the method further includes: determining whether to use an optimization service; and if it is determined to use the optimization service, adding the scheduling script to the loading list (0072-0073).

Regarding independent claim 10, Joel disclose the webpage loading method according to claim 9, wherein determining whether to use the optimization service further includes:
determining whether to use the optimization service based on a request address in the page loading request (0072-0073).

Regarding independent claim 11, Joel disclose the webpage loading method according to claim 1, further comprising: 
saving the loading list locally when the loading list corresponding to the page is acquired according to the loading request (0046-0049; 0055).

Regarding independent claim 12, Joel disclose the webpage loading method according to claim 11, wherein, after feeding back the loading list with the added scheduling script to the user terminal, the method further includes: 
determining whether a to-be-loaded page is loaded correctly on the user terminal (0053); and
 if it is determined that the to-be-loaded page is loaded incorrectly on the user terminal, sending an original loading list without the added scheduling script to the user terminal (0053).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768